[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON THE MOTION OF CAPTIVA REALTY CO., INC. TO BE MADE A PARTY PLAINTIFF AND TO AMEND COMPLAINT (#107)
The court has duly considered the objections of the defendant (#108) and (#109) as well as the movant's June 18, 1997 reply to those objections.
Having sustained those objections in their entirety, for all the reasons set forth therein, this motion is denied.
Joseph A. Licari, Jr. Judge of the Superior Court